In a family offense proceeding pursuant to Family Court Act article 8, Brunetta Clarke appeals from an order of the Family Court, Kings County (Weinstein, J.), dated November 30, 2001, which, after a hearing, dismissed her petition for an order of protection against Carson Clarke.
Ordered that the order is reversed, on the law and the facts, with costs, the petition is reinstated, and the matter is remitted to the Family Court, Kings County, for a dispositional hearing and the entry of an appropriate order of disposition.
Contrary to the Family Court’s determination, the petitioner established by a preponderance of the evidence that the respondent committed acts constituting harassment in the second degree and disorderly conduct, warranting the issuance of an order of protection against him (see Family Ct Act § 812 [1]; § 832; Penal Law § 240.26 [1]; § 240.20 [1]; Matter of Pesce v Pesce, 223 AD2d 647 [1996]; Matter of Marsha C. v Latoya D., 224 AD2d 522 [1996]). Santucci, J.P., S. Miller, Schmidt and Fisher, JJ., concur.